Citation Nr: 1544684	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-17 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1966 to November 1966 and August 1967 to August 1970, and his awards and decorations include the Combat Infantryman Badge and Purple Heart. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board remanded the matter in February 2014.  As discussed below, another remand is necessary to decide the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of service connection for bilateral hearing loss must be remanded again to obtain an adequate examination that complies with the Board's February 2014 remand directives.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, where VA provides the Veteran an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  Id.  

Pursuant to the Board's February 2014 remand, the Veteran was afforded an audiology examination in May 2015, the report and opinion for which are inadequate for several reasons.  First and foremost, the examiner made no objective findings.  Specifically, the examiner made no audiologic findings and indicated "could not test" instead of supplying puretone threshold results and speech discrimination scores.  The examiner explained that the Veteran's speech reception thresholds and pure tone thresholds were "obtained with poor reliability" due to the excessive heat in the clinic, the Veteran's tinnitus, and the "high noise floor created by the patient's breathing."  The examiner also stated that "the use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc."  Finally, the examiner did not make any nexus opinion and explained that "reliable behavioral testing" was necessary before such an opinion could be rendered.  

Although the thresholds could not be obtained, the record included other audiological records, such as the December 2006 VA examination, which reflected hearing thresholds that met 38 C.F.R. § 3.385.  Thus, an opinion and rationale for hearing loss that clearly existed are necessary.  The examiner gave no explanation as to why such an opinion could not be provided, even if the audiological findings on that particular day were unreliable.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Despite the inadequacy of the May 2015 examination, the matter was returned to the Board.  Indeed, the evidence before the Board is essentially unchanged from February 2014.  Moreover, the VA examiner opined that "behavioral testing" may be necessary to obtain accurate results but this alternative was not explored as an option by the RO.  See e.g. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  Accordingly, VA failed to ensure compliance with the Board's February 2014 remand directives.  See Stegall, 11 Vet. App. at 271.  The Board is therefore unable to make a fully-informed determination on the merits in this case and must remand this matter back to the AOJ. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate VA examiner, other than the individual who conducted the May 2015 examination, to assist in determining the etiology of the Veteran's hearing loss.  

The examiner is requested to render an opinion regarding whether it is at least as likely as not (50% or more probability) that the Veteran's hearing loss is related to service.  Even if test results on the day of examination are not reliable, the examiner should provide an opinion as to whether the hearing loss noted on prior examinations is at least as likely as not related to service.  

The examiner is requested to review all pertinent records associated with the claims file including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should discuss the significance of the Veteran's history of ear issues in relation to his claim for hearing loss, including, but not limited to, the Veteran's January 1969 service treatment record (treated for left earache and bleeding from left ear for two days), the Veteran's February 1971 and November 1972 VA examinations (any shifts in hearing acuity between examinations), the Veteran's private medical record from September 1972 (stating that Veteran was treated for otitis media of the right ear in August 1971), and the Veteran's lay statements submitted in May 1972 and August 2006 (treated for perforation of right eardrum for three weeks). 

All appropriate tests and studies should be accomplished, including any additional testing if deemed necessary by the examiner.  A complete rationale must be provided for any opinions expressed.

The Veteran is in receipt of the Combat Infantryman Badge and Purple Heart, and noise exposure during service is therefore acknowledged.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  A grant may be possible where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings that meet the regulatory requirements for a hearing loss disability, and a medically-sound opinion that relates the post-service findings to service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2. After completing the above and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

